                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RONALD OWENS, JR.,

                   Petitioner,                        Case No. 15-cv-13264
                                                      Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

                Respondent.
____________________________________________________________________/

                                   JUDGMENT

      The above entitled came before the Court on a Petition for a Writ of Habeas

Corpus. In accordance with the Opinion and Order entered on September 30, 2019:

      (1) The Petition for a Writ of Habeas Corpus is GRANTED IN PART AND

DENIED IN PART.

      (2) A Certificate of Appealability is DENIED.

      (3) Petitioner is granted leave to appeal In Forma Pauperis.

      Dated at Flint, Michigan, this 30th day of September, 2019.

                                              DAVID J. WEAVER
                                              CLERK OF COURT

                                       By:    s/Holly A. Monda
                                              Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

                                          1
